Citation Nr: 1242881	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and his decorations include the Combat Infantryman Badge.  The Veteran died in June 2007, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for the cause of the Veteran's death.

In April 2011 and May 2012 decisions, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review 

Subsequent to the issuance of an October 2012 supplemental statement of the case (SSOC), the appellant appointed a new representative, a private attorney.  In November 2012, the private attorney representative submitted to the Appeals Management Center (AMC) a signed VA Form 21-22a and a statement containing additional argument relating to the claim on appeal.  The Board notes that no additional evidence (emphasis added) was submitted by the appellant or her representative and as of this date, no additional evidence has been received.  In light of the foregoing, the Board will proceed with appellate review.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence referred to the Board by the Agency of Original Jurisdiction (AOJ) must be referred to the AOJ for review unless this procedural right is waived by the appellant or representative).   





FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's appeal has been obtained. 

2.  The Veteran died in June 2007.  The death certificate shows that his immediate cause of death was cardiac arrest due to myocardial infarction with chronic lung disease listed as a significant condition contributing to death.

3.  At the time of the Veteran's death, service connection was in effect for neuropathy of the bilateral lower extremities, posttraumatic stress disorder (PTSD), residuals from shell fragment wound of the left elbow, residuals from shell fragment wound of the right calf with traumatic neuropathy, residuals from shell fragment wound of the left thigh with traumatic neuropathy, residuals from punji stick and shrapnel wounds of the left calf, and degenerative disc and joint disease of the lumbosacral spine.  

4.  The Veteran did not sustain a cardiovascular injury or disease, to include hypertension, or lung injury or disease in service.

5.  Symptoms of a cardiovascular disorder, to include hypertension, or a lung disorder were not chronic in service.

6.  Symptoms of a cardiovascular disorder, to include hypertension, or a lung disorder were not continuous after separation from service.

7.  The Veteran was exposed to herbicide agents while stationed in the Republic of Vietnam from June 1966 to June 1967.

8.  The cardiac arrest due to myocardial infarction, that immediately caused the Veteran's death, is not related to service, to include herbicide exposure, or manifested to a compensable degree within one year of separation from service.

9.  The chronic lung disease, listed as a significant condition contributed to the Veteran's death, is not related to service.

10.  Hypertension was not manifested to a compensable degree within one year of separation from service.

11.  Neither of the Veteran's service-connected disabilities, to include side effects of associated medication, was, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto.

12.  The Veteran's service-connected disabilities, to include side effects of associated medication, did not contribute substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A, 5107 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In addition, the content of a 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a November 2007 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  An August 2009 letter provided notice of the provisions for disability ratings and for the effective date of the claim.  The Hupp requirements were satisfied by the April 2011 Board decision, which informed the appellant of the Veteran's service-connected disabilities at the time of his death, and the August 2009 statement of the case (SOC), which explained the type of evidence and information required to substantiate the claim on appeal based on a previously service-connected disorder and a disorder not yet service connected.  Although the August 2009 letter, August 2009 SOC, and April 2011 Board decision were not issued before the September 2008 rating decision on appeal, the appellant has not been prejudiced as the claim was readjudicated in March 2012 and October 2012 supplemental statements of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, November 2012 statement from the appellant's representative, and June 2011 and June 2012 VA medical opinions.  The same VA physician reviewed the entire claims file, the Veteran's medical history, and provided conclusions with supportive rationale.  The Board finds that the VA medical opinions are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that 38 U.S.C.A. § 5103A(d), concerning obtaining VA medical examination or medical opinion, is limited to claims for "disability compensation," thus does not pertain to a DIC claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

Pursuant to the Board's April 2011 remand instructions, the RO obtained and associated with the record outstanding VA and private treatment records prior to the Veteran's death.  The RO also arranged for a VA medical opinion in June 2011.  Since the June 2011 VA medical opinion was not adequate in light of a pertinent private treatment record subsequently associated with the record, the claim was remanded for additional development.  Pursuant to the Board's May 2012 remand instructions, the RO arranged for the VA physician who provided the June 2011 medical opinion to provide a June 2012 addendum.  That addendum reflects the physician reviewed all of the pertinent evidence of record and rendered an opinion with sufficient rationale.  Hence, the Board concludes that the June 2012 addendum is adequate and substantially complies with the May 2012 remand instructions.  VA's duty to assist is met.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for the Cause of the Veteran's Death

The appellant contends that the Veteran's death in June 2007 was due to the side effects of medications he took for service-connected disabilities.  In a November 2012 statement, the appellant's private attorney representative asserted there is a relationship between the Veteran's service-connected PTSD and nonservice-connected hypertension.  He also asserted that the Veteran's multiple service-connected lower extremity and spinal disabilities impaired the Veteran's ability to maintain conditioning and body weight which probably contributed to the Veteran's obesity, deconditioning, and hypertension.

The Veteran's death certificate lists his immediate cause of death as cardiac arrest due to myocardial infarction and with chronic lung disease listed as a significant condition contributing to death.  

At the time of the Veteran's death, service connection was in effect for the following: neuropathy of the bilateral lower extremities, each evaluated at 20 percent disabling; PTSD, evaluated at 70 percent disabling; residuals from shell fragment wound of the left elbow, right calf with traumatic neuropathy, and left thigh with traumatic neuropathy, each evaluated at 10 percent disabling; residuals from punji stick and shrapnel wounds of the left calf, evaluated at 10 percent disabling; and degenerative disc and joint disease of the lumbosacral spine, evaluated at 10 percent disabling.  

After a full review of the record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  With regard to the first inquiry, the Board finds that the weight of the evidence demonstrates the Veteran did not sustain a cardiovascular injury or disease, to include hypertension, or lung injury or disease in service; that symptoms of a cardiovascular disorder, to include hypertension, or lung disorder were not chronic in service; and that symptoms of a cardiovascular disorder, to include hypertension, or lung disorder were not continuous after separation from service.  

At the time of entry to service in 1965, an October 1965 entrance examination report documented a blood pressure reading, while sitting, at 138 over 72 and review of the Veteran's heart, lungs, chest, and vascular system were marked as normal.  Service treatment records do not reveal any complaints, treatment, or diagnosis for symptoms of a cardiovascular disorder, to include hypertension, or a lung disorder.  At the time of separation from service in 1967, the Veteran marked on an October 1967 report of medical history "yes" for having or ever having had shortness of breath and marked "no" for having or ever having had high or low blood pressure or palpitation or pounding heart.  At the October 1967 separation examination, the Veteran's blood pressure reading, while sitting, was 140 over 80, and clinical evaluation of the heart, lungs, chest, and vascular system were marked as normal.  

Approximately two years later, after separation from service, a May 1969 VA general medical examination noted normal intensity of heart tones, regular heart rhythm, no murmurs or cardiomegaly, normal peripheral vessels, blood pressure reading, while sitting, of 116 over 74, normal contour of the chest, and clear lungs to percussion and auscultation.  A July 1983 VA outpatient treatment record noted, in pertinent part, the existence of a cough for years, shortness of breath at night, wheezing, childhood asthma, paroxysmal nocturnal dyspnea, claudication, no hypertension or heart disease, and an impression of asthma.  In April 1987, the Veteran underwent an examination of the chest and results from the chest film were negative.

Private treatment records form February 1981 to August 1991 show evaluation of the chest, lungs, and heart was normal and no findings of hypertension for VA purposes, except for a single blood pressure reading of 160 over 90 in August 1991.  Thereafter, the Veteran's diastolic blood pressure readings, taken once, consisted of 90mm and above at an August 1994 VA bones examination and VA outpatient treatment records from November 1995 to July 1997.  At an April 1997 VA outpatient treatment session, the Veteran's blood pressure readings, taken at three separate times on the same day were 160 over 100.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  In a July 1997 record, the Veteran was diagnosed with hypertension and began medication, and a March 1998 VA PTSD examination report listed hypertension among the Axis III diagnoses.

VA outpatient treatment records further show that in March 1998, the Veteran complained of fluttering in the chest while at rest for two weeks and no shortness of breath, pain, diaphoresis, or dizziness was noted.  Then in March 2000, physical examination of the Veteran's chest showed clear results and regular heart rate and rhythm without murmurs, a December 2000 record noted no heart attacks or strokes, and an April 2001 record noted the Veteran's lungs as clear to auscultation.  In October 2001, the Veteran underwent PFT testing and was assessed with asthma probable extrinsic allergic, possible chronic obstructive pulmonary disease (COPD), asbestos exposure from employment at Millwright for 30 years, and obesity.  The Veteran underwent an additional pulmonary function test (PFT) in January 2007 and was further assessed, in pertinent part, with emphysema, chronic bronchitis, and reactive airways.  Private treatment records also reveal an assessment of COPD/asthma after additional PFT testing in November 2003, August 2004, and November 2004.  One day prior to the Veteran's death, a June 2007 private treatment record noted the Veteran's COPD appeared to be progressive and he was advised to undergo an additional PFT.  

The Board finds the gap between discharge from honorable active service in 1967 and the Veteran's initial complaint of a cardiovascular symptom of fluttering in the chest in 1998 and of symptoms for a lung disorder in 1983, as highly significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where a veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the death certificate documents the interval of time between onset of the cardiac arrest and myocardial infarction and death itself was 5 minutes.  The record also does not show objective findings for hypertension prior to 1991, which is approximately 24 years after discharge from active service.  As such, the Board finds that the Veteran's symptoms of a cardiovascular disorder, to include hypertension, and lung disorder were not continuous after separation from service.

Moreover, the weight of the evidence does not relate the cardiac arrest due to myocardial infarction or chronic lung disease to service, but rather to a sudden onset.  Pursuant to April 2011 Board remand instructions, a VA examiner reviewed the Veteran's claims file and opined it is less likely as not that the Veteran death was etiologically related to his period of active service.  She explained that the Veteran expired very suddenly at home with no prodromal symptoms to definitively identify the cause of death.  The Veteran was not seen in an emergency room hence no data can be acquired from that source to assist in positively diagnosing the proximate cause of death, nor was an autopsy performed which would have provided more precise details as to the immediate cause of death.  While the death certificate notes the cause of death as cardiac arrest due to acute myocardial infarction, this is a possibility and cannot be said with a high degree of certainty in a patient, such as the Veteran, with underlying severe COPD and no history of ischemic heart disease that an event related to ischemic heart disease was the cause of death.  

The VA examiner concluded it cannot be said with any degree of certainty that acute myocardial infarction due to ischemic heart disease was cause of death in a patient with no history to suggest that.  Although a January 2007 echocardiogram showed some left ventricular hypertrophy, the ejection fraction was well within normal limits and there was no hypokinesis or evidence of congestive failure to suggest underlying ischemic heart disease.  Other possibilities of sudden death that could reasonably be considered in a patient with the Veteran's history are fatal arrhythmia, which are common in COPD patients, or pulmonary embolism in an obese patient with limited mobility, hemorrhagic stroke in a patient with hypertension.  

After review of the newly associated June 2007 private treatment record from Dr. R. R. that noted the Veteran's progressive COPD one day prior to his death, the VA examiner opined in a June 2012 VA addendum medical opinion that her June 2011 opinion remains unchanged.  She further explained that the presence of ischemic heart disease is a possibility; however, the Veteran had a number of nonservice-connected disabilities which were severe and are associated with sudden death events, to include COPD and hypertension. 

In light of the findings discussed above and review of the pertinent medal and lay evidence of record, the Board concludes that the criteria to establish service connection for a cardiovascular disorder, to include myocardial infarction and hypertension, or a chronic lung disorder, to include COPD and asthma, have not been met on a direct basis.  Next, the Board has considered whether service connection for the immediate cause of the Veteran's death can be granted on a presumptive basis as myocardial infarction and hypertension are contemplated under the term cardiovascular-renal disease for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

As noted above, the Veteran's myocardial infarction developed in June 2007 at the time of death, which was not during the first year after separation from service.  The evidence of record also indicates that symptoms of hypertension were initially documented in 1991, thus the disorder was not manifested within one year after discharge from active service.  Therefore, service connection for the immediate cause of death on a presumptive basis for a chronic disease is not warranted.

The Board also considered whether service connection for the immediate cause of the Veteran's death can be granted on a presumptive basis as ischemic heart disease, to include acute myocardial infarction, is a type of disease for which service connection is available where a veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a certain listed disability that became manifest to a compensable degree at any time after service.  If so, such a veteran is presumed to have been exposed during such service to an herbicide agent (Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. §§ 101(29)(A), 1116(a)(2) (West 2002 & Supp. 2012) (Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period); 38 C.F.R. §§ 3.307(a)(6), 3.309(a) (2012); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

In this case, the Veteran's DD Form 214 shows he served in Vietnam from June 1966 to June 1967 during active service and the evidence of record does not demonstrate affirmative evidence to establish the Veteran was not exposed to herbicide agents during such period of service, thus it is presumed the Veteran was exposed to herbicide agents while stationed in Vietnam.  As noted above, myocardial infarction became manifest at the time of the Veteran's death in June 2007; however, the weight of the evidence does not show the disability became manifest to a compensable degree for VA purposes.  

Pursuant to the rating criteria for diseases of the heart, myocardial infarction is rated under Diagnostic Code 7006.  See 38 C.F.R. § 4.104.  Compensable disability ratings under Diagnostic Code 7006 are warranted when the weight of the evidentiary record shows a history of documented myocardial infarction resulting, in pertinent part, of either (1) workload of greater than 7 metabolic equivalent (MET)s but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or (2) continuous medication required for a 10 percent disability rating.  Although the January 2005 private results from a stress echocardiogram report documented a peak of 8.1 METs resulting in dyspnea and fatigue, the evidence of record does not reveal a history of documented myocardial infarction, as discussed above.  Moreover, the June 2011 and June 2012 VA medical opinions indicate the Veteran did not have a history of ischemic heart disease.  Therefore, service connection for the immediate cause of death on a presumptive basis due to ischemic heart disease associated with exposure to herbicide agents is not available in this case.  

With regard to the question of whether a service-connected disability, to include side effects of associated medication, was the principal or contributory cause of death, the Board finds the weight of the evidence shows that neither of the Veteran's service-connected disabilities, to include side effects of associated medication (1) was, singly or jointly with some other condition, the immediate cause of the Veteran's death, the immediate cause of the Veteran's death, or was etiologically related thereto or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death..

In a February 2010 private medical statement, Dr. R. R., who treated the Veteran prior to his death, noted the Veteran's residual disorders from gunshot wounds while serving in Vietnam caused persistent, chronic, and neuritic pain.  The Veteran refused to take opiates or other medications due to their possible side effects and potential for addiction, but inhaled cannabis nightly for partial pain relief and assistance with sleeping.  The Veteran's pain caused considerable distress and the terminal event was most probably acute myocardial infarction without premonition such as chest pain, congestive heart failure, or other atypical signs.  In the absence of any indication of a complete review of the Veteran's medical history, Dr. R. R. opined "[t]he relationship of stress due to heart disease is clearly defined and [the Veteran's] chronic war-related injuries and subsequent pain caused significant stress.  There is a causal relationship, and this should be considered in final determination of his wife's benefits."  

In contrast, the VA examiner further opined in the June 2011 VA medical opinion that it is less likely as not that a service-connected disability or any medications taken for a service-connected disability contributed substantially or materially to the Veteran's cause of death.  In addition to the explanation discussed above, the VA examiner noted that the Veteran's service-connected disabilities, including traumatic arthritis, thigh muscle injury, PTSD, muscle problems, and chronic lower leg muscle injury, are not known to be the direct cause of sudden cardiac death due to ischemia.  Moreover, the medications the Veteran was known to be taking were related to treatment, in pertinent part, for hypertension and COPD, which are nonservice-connected disabilities and, as previously discussed, the criteria to warrant service connection for these disorders have not been met.  

The Veteran had also been taking medication for PTSD, but at the time of the April 2007 private treatment session, the Veteran was not taking the medication.  The VA examiner explained that on review of medical literature with respect to side effects of these medications, cardiac side effects were noted to be present generally in 2 percent or less of cases, the side effects listed tended to be mild, such as increased lower extremity edema, faintness, or rapid heart rate, and there was no mention of association with sudden cardiac death.  In addition, the Veteran had been off the medications a number of weeks prior to his death, thus making it extremely unlikely that any of these were a contributor to the immediate cause of death.  

As a result, the Board finds the February 2010 private medical opinion, regarding a relationship between stress from the Veteran's service-connected disabilities to the Veteran's death to be of lesser probative weight than the conclusions contained in the June 2011 and June 2012 VA medical opinions.  Dr. R. R. did not indicate a review of the Veteran's complete medical history was made and provided a conclusory medical opinion without sufficient rationale as to why a causal relationship exists between stress, heart disease, and the Veteran's chronic war-related injuries in this particular case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Bloom, 12 Vet. App. at 187 (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, Dr. R. R.'s summary of the factual predicate of record was inaccurate as the evidence of record does not show the Veteran had a history of heart disease prior to his death.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   

However, the VA physician noted review of the claims file, the Veteran's medical history, and provided conclusions with supportive rationale pertinent to the complete evidentiary record in this case.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The VA physician also took into consideration the February 2010 private medical statement from Dr. R. R. and medical literature, as well as in reaching the conclusions in the opinion.  See Prejean, 13 Vet. App. at 448-49 (upholding Board determination that VA examination reports were more probative because they were more thorough and detailed, they discussed the conflicting opinions, and examiners had access to the claims file); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a thorough and contemporaneous medical examination is "one which takes into account the records of prior medical statement, so that the evaluation of the claimed disability will be a fully informed one").  As such, the VA physician provided competent and more probative evidence which outweighs the February 2010 private opinion and this the weight of the evidence is against a finding that the Veteran's service-connected disabilities, to include side effects of associated medication, were the principal or contributory cause of the Veteran's death.  See 38 C.F.R. § 3.312.  

The Board notes that the question of causation in this case involves a complex medical issue that is beyond the personal knowledge of the appellant or her private attorney representative, thus they are not competent to address the medical etiology of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


